— -Order dismissing the plaintiff’s complaint for failure to state a cause of action reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs; defendant to have ten days to serve his answer after the entry of the order hereon. Assuming the allegations of the complaint to be true, it states a cause of action. (Dunn v. Chambers, 4 Barb. 376; Roux v. Rothschild, 37 Misc. 435; Schwarz v. Reznick, 257 Ill. 479; 100 N. E. 900.) Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.